Citation Nr: 1241185	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for any acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. B. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appellant performed active duty for training from August 16 to October 4, 1996, and from May 12 to July 11, 2000.  He also performed active duty for training and inactive duty training at other times of unverified dates.  He has not yet achieved "veteran" status.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (Where the claimant served only on active duty for training (or inactive duty training) and had not previously established any service-connected disability, he did not achieve veteran status, and was not entitled to the presumption of soundness.); see also 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2012).

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that in pertinent part denied service connection for post-traumatic stress disorder (PTSD) or any psychological condition stemming from basic training. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant has submitted medical evidence of several psychiatric diagnoses and nexus opinions that attribute some of them to his initial period of active duty for training in 1996.  These mental diagnoses include schizoaffective disorder, bipolar disorder, psychotic disorder not otherwise specified, obsessive-compulsive disorder, PTSD, alcohol abuse in remission, "relational problems related to general medical condition" (shown in Service Treatment Reports (STRs), panic disorder, and depression.  Because the psychiatric diagnoses and assessments vary, an appropriate compensation examination should be scheduled in order to ascertain the nature and etiology of any current psychiatric disorder.

In May 2011, the appellant's treating VA psychiatrist stated, "...it is my professional opinion that, it is possible as likely as not, that [the appellant]'s current psychiatric diagnoses had their early onset while on active duty in the military."  This medical opinion, while favorable, does not adequately address which psychiatric diagnoses should be service-connected, nor does it employ VA's at least as likely as not standard.  

In June 2011, a private psychiatrist reported, "It appears that part of his mental illness began during his time in military service.  His symptoms of post-traumatic stress appear to be related to trauma that occurred while in active duty in 1996."  These medical opinions appear to relate PTSD and other psychiatric illnesses to basic training; but, except for PTSD, it is unclear which other psychiatric diagnoses are related to active service. 

It should also be mentioned that for PTSD, the claimed stressor of physical and mental abuse during basic training has been somewhat corroborated by the appellant's STRs.  An STR entry dated on September 23, 1996, mentions that a drill sergeant hit appellant in the stomach on the first day of training and appellant now expresses homicidal ideation against this drill sergeant.  Appellant denied sexual abuse.  Appellant's access to guns or ammo was then barred.  He then received an administrative discharge in October 1996, prior to completion of basic training, due to a mental disability that arose during basic training.  

The case is therefore remanded to the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should make arrangements for a psychiatric examination by an appropriate specialist.  The claims file should be made available to the physician for review.  The physician is asked to review the claims files and the varying prior psychiatric diagnoses, note that review in the report, elicit a history of relevant symptoms from the appellant, examine him, and offer a diagnosis or diagnoses, as appropriate.  For each mental disorder found, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disorder is related to the appellant's military training.  For purposes of PTSD stressor verification, a claimed stressor of physical abuse during basic training has been corroborated by the appellant's STRs.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the appellant is required until he receives further notice; however, the appellant is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



